465 F.2d 1403
UNITED STATES of America, Plaintiff-Appellee,v.Henry ERNST, Defendant-Appellant.
No. 72-1413 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Oct. 3, 1972.

Appeal from the United States District Court for the Eastern District of Louisiana.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  ,2 See Lewis v. United States, 385 U.S. 206, 87 S.Ct. 424, 17 L.Ed.2d 312 (1966).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 Appellant asserts as grounds for appeal: (1) the District Court's refusal to suppress evidence obtained in an allegedly illegal search, (2) denial of defendant's Motion for Discovery of a government witness's statement, (3) denial of defendant's Motion for a Bill of Particulars, (4) failure to exclude hearsay testimony, (5) defective proof of chain of custody of evidence, (6) abuse of discretion in permitting a Secret Service Agent to testify as an expert in recognizing counterfeit currency, (7) insufficiency of the evidence, (8) defective indictment, and (9) the District Court's refusal to give certain requested jury instructions, including an instruction on the law of entrapment